DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's amendments filed 7/29/2022 to claims 1, 3, 5-8, 10, 12-16, 18, 20-22 and 24 have been entered. Claim 23 has been canceled. Claims 25-26 have been added. Claims 1-22 and 24-26 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.
Claim Objections
Claim 25 objected to because of the following informalities: new claim 25 improperly underlines the phrase “by reprogramming somatic cells”.  Appropriate correction is required.
	
Claim Amendments
Applicant’s amendments filed 6/27/2019 have been entered. Claims 1-24 are pending and are being considered on their merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 13 and 21 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Each of the independent claims define the “reference value” as “a spontaneous frequency of cells within a reference population of pluripotent stem cells that possess an organelle having an abnormal nucleic acid structure”. Therefore the “reference value” is defined as a frequency of a spontaneous event.
Dependent claims 6 and 21 recite that “the reference value is 2% of the cells of the reference population of pluripotent stem cells”.
Dependent claim 13 recites that “the reference is 2% of the cells of the reference population of pluripotent stem cells”.
The specification does not enable one of skill in the art to use the invention because it does not enable one of skill in the art control the “spontaneous frequency” such that said “spontaneous frequency” is equal to 2%. The specification does not provide any guidance as to how a spontaneous event could be controlled such that to produces a specific amount of spontaneous events. The state of the art does not include any knowledge on how to control something that is spontaneous, as the act of controlling would render it no longer spontaneous. Therefore the quantity of experimentation needed to use the invention based on the content of the disclosure is very high, and there is a lack of enablement to obtain a reference value of a spontaneous frequency that is equal to 2%.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites that “the reference is 2% of the cells of the reference population of pluripotent stem cells”. Claim 13 depends form independent claim 8, and independent claim 8 recites both (1) “a reference population” and (2) “a reference value” that is “a spontaneous frequency of cells”, and it is unclear which of these references are being further limited in claim 13. As such the metes and bounds of the claims cannot be determined. Clarification within the claim is required.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Applicant alleges that the amendments to the claims overcome the rejections under 35 USC § 112. However, for the reasons stated above, the amendments introduced new grounds for rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 and 24-26 are/remain rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception a natural phenomenon and an abstract without significantly more. 
Independent claims 1, 8, 15, 24 and 26 recite method including a step of measuring a spontaneous frequency of an organelle having an abnormal nucleic acid structure, and a mental process (abstract idea) of identify/evaluating the spontaneous frequency. The claimed methods are therefore drawn to measuring a natural phenomenon of a “spontaneous frequency” together with a mental process step. Since the focus of the claims is processes involving measuring and mental processes of identify/evaluating a natural phenomenon, the claims are not subject to the markedly different analysis for the nature-based products used in the process. See MPEP 2106.04(c)(I)(C). This judicial exception of the abstract idea of identifying/evaluating the spontaneous frequency is not integrated into a practical application because the claims as a whole do nothing more than the equivalent of generically suggest applying the judicial exceptions. The only steps recited in the claimed methods are a step of providing cells to be identified, measuring the natural phenomenon of spontaneous frequency, and the mental step of identifying which is the abstract idea. Each of the dependent claims only further limit the cells that are used for the mental step and do not recite any further active steps beyond this mental step. While claim 26 further recites a step of differentiating the identified cells, this is nothing more than route as evidenced by Laurent (see rejection under35 USC § 102). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because none of the claims contain any additionally steps beyond what is well-understood, routine and conventional. Therefore claims 1-22 and 24-26 do not provide an inventive concept beyond the judicial exceptions. 
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive. Applicant alleges that the claims are not drawn to a naturally occurring cell, and therefore that the rejection should be withdrawn. However, as stated above, the issue is that the claims are drawn to an abstract idea of a mental step without significantly more. Since the focus of the claims is processes involving measuring and mental processes of identify/evaluating a natural phenomenon, the claims are not subject to the markedly different analysis for the nature-based products used in the process. See MPEP 2106.04(c)(I)(C). Therefore this argument is not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, 10-12, 14-16, 18-20, 22 and 24-26 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent et al (2011, Cell Stem Cell, 7; 8(1): 106–118).
Laurent teaches human induced pluripotent stem cells (iPSCs) can frequently have genomic abnormalities including abnormal nucleic acid structure, and therefore it is useful to measure genomic abnormalities, identify/evaluate genomic abnormalities, so that cells without abnormalities can be selected and used (see abstract and Figures). 
Regarding step (1) of claims 1, 8, 15 and 26, Laurent teaches providing a plurality of cultured iPSCs what were artificially imparted with pluripotency by reprogramming somatic cells (see col. 1 on page 107 and col. 1 on page 116).  
Regarding step (2) of claims 1, 8, 15 and 26, Laurent teaches measuring a frequency of cells within the plurality of cultured iPSCs that have genomic, chromosomal and DNA, abnormalities (see abstract and Figures); Laurent does not teach inducing the genomic abnormalities, and therefore the genomic abnormalities analyzed read on spontaneous, and chromosomal and DNA read on nucleic acid structure of an organelle (nucleus).
 Regarding step (3) of claims 1, 8, 15 and 26, Laurent teaches comparing the measured abnormalities to other to the level of abnormalities in other pluripotent stem cells lines (see abstract and Figures).  
Regarding steps (4) and (5) of claims 1, 8, 15 and 26, Laurent teaches identifying populations of the iPSCs with fewer abnormal events compared to other populations of pluripotent stem cells, and Laurent’s collection of each of these populations reads on “selecting” (see Figures 3-5). 
Regarding claims 3-5, 7, 10-12, 14, 18-20 and 22, Laurent teaches the iPSCs are human iPSCs, and that they are compared to both other human iPSCs and human embryonic stem cells (see abstract).
Regarding claims 24 and 26, Laurent teaches inducing differentiation and Laurent evaluating the differentiation of the cells (see pages 113-114).
Regarding claim 25, Laurent teaches SOX2 induced iPSCs (see page 107).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-20, 22 and 24-26 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Laurent et al (2011, Cell Stem Cell, 7; 8(1): 106–118) in view of Dertinger et al (US PGPUB 20140017673).
Laurent teaches human induced pluripotent stem cells (iPSCs) can frequently have genomic abnormalities including abnormal nucleic acid structure, and therefore it is useful to measure genomic abnormalities, identify/evaluate genomic abnormalities, so that cells without abnormalities can be selected and used (see abstract and Figures). 
Regarding step (1) of claims 1, 8, 15 and 26, Laurent teaches providing a plurality of cultured iPSCs what were artificially imparted with pluripotency by reprogramming somatic cells (see col. 1 on page 107 and col. 1 on page 116).  
Regarding step (2) of claims 1, 8, 15 and 26, Laurent teaches measuring a frequency of cells within the plurality of cultured iPSCs that have genomic, chromosomal and DNA, abnormalities (see abstract and Figures); Laurent does not teach inducing the genomic abnormalities, and therefore the genomic abnormalities analyzed read on spontaneous, and chromosomal and DNA read on nucleic acid structure of an organelle (nucleus). 
 Regarding step (3) of claims 1, 8, 15 and 26, Laurent teaches comparing the measured abnormalities to other to the level of abnormalities in other pluripotent stem cells lines (see abstract and Figures).  
Regarding steps (4) and (5) of claims 1, 8, 15 and 26, Laurent teaches identifying populations of the iPSCs with fewer abnormal events compared to other populations of pluripotent stem cells, and Laurent’s collection of each of these populations reads on “selecting” (see Figures 3-5). 
Regarding claims 3-5, 7, 10-12, 14, 18-20 and 22, Laurent teaches the iPSCs are human iPSCs, and that they are compared to both other human iPSCs and human embryonic stem cells (see abstract).
Regarding claims 24 and 26, Laurent teaches inducing differentiation and Laurent evaluating the differentiation of the cells (see pages 113-114).
Regarding claim 25, Laurent teaches SOX2 induced iPSCs (see page 107).
Laurent does not teach that the genomic abnormalities measured include micronuclei (claims 2, 9 and 17).
Regarding claims 2, 9 and 17, Dertinger teaches a method of measuring genomic abnormalities by measuring micronuclei (see abstract). Regarding claims 2, 9 and 17, Dertinger teaches counting of micronuclei events and quantifying the events as a measure of DNA-damage (see abstract).
It would have been obvious to combine Laurent and Dertinger include measuring genomic abnormalities by measuring micronuclei in Laurent’s method. A person of ordinary skill in the art would have had a reasonable expectation of success in measuring genomic abnormalities by measuring micronuclei in Laurent’s method because Dertinger genomic abnormalities can be measured by measuring micronuclei. The skilled artisan would have been motivated to include measurements of micronuclei in Laurent’s method because Dertinger genomic abnormalities can be measured by measuring micronuclei, and Laurent is concerned with assaying for genetic abnormalities.
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant highlights that Laurent assess DNA abnormalities by measuring SNPs. Applicant alleges that this is different from the current method of measuring the frequency of cells that have an organelle having an abnormal nucleic acid structure. However, as stated in the above rejections, Laurent teaches measuring a frequency of cells within the plurality of cultured iPSCs that have genomic, chromosomal and DNA, abnormalities. Laurent’s chromosomal and DNA read on “nucleic acid”, and since the nucleus of the cell reads on “organelle”. Therefore Laurent does teach measuring the number of cells having a “organelle having an abnormal nucleic acid structure”. It is also again noted that Laurent does not teach inducing the genomic abnormalities, and therefore the genomic abnormalities analyzed read on “spontaneous”. Therefore this argument is not persuasive.
Applicant alleges that there is no motivation to combine Dertinger with Laurent because Dertinger’s micronuclei are not the same as Laurent’s SNPs. However, as stated above, Laurent is concerned with assaying for genetic abnormalities, and Dertinger teaches counting of micronuclei events and quantifying the events as a measure of DNA-damage. Therefore there is motivation to combine the references as Dertinger teaches another method that Laurent can utilize to assess for genetic abnormalities. Therefore this argument is not persuasive. 		

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.M/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653